            Case 3:19-cv-01810-VAB Document 74 Filed 10/20/20 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

RAM D. GOPAL,                                  :       CIVIL ACTION NO. 3:19CV01810(VAB)
     Plaintiff,                                :
                                               :
       v.                                      :
                                               :
UNIVERSITY OF CONNECTICUT,                     :
SUSAN HERBST, CRAIG KENNEDY,                   :
JOHN ELLIOT, BRUCE GELSTON,                    :
AND STEPHANIE REITZ,                           :
     Defendants.                               :       OCTOBER 20, 2020

     JOINT MOTION TO MODIFY THE SCHEDULNG ORDER FOR DEPOSITIONS

       The Defendants, University of Connecticut (“UConn”), Susan Herbst, Craig Kennedy, John

Elliot, Bruce Gelston, and Stephanie Reitz, and the Plaintiff, Ram D. Gopal, jointly and pursuant to Local

Rule 7(b), hereby request an extension of the deadline for written discovery and depositions to February

27, 2021. Accordingly, the parties also request an extension of currently scheduled Post-Discovery

Telephonic Status Conference to a date after this deadline. In support of this motion, the parties

represent as follows:

       1. The parties filed their 26(f) report on February 5, 2020 (Doc. #17).

       2. The Defendants thereafter filed a Motion to Dismiss on February 7, 2020 (Doc. #19).

       3. Following a Telephonic Scheduling Conference, the court set the deadline to depose fact

            witnesses as December 18, 2020, the discovery deadline for January 5, 2021 and the

            dispositive motion deadline for June 4, 2021. (Doc. # 27)

       4. Plaintiff’s Opposition to the Motion to Dismiss was filed on March 20, 2020 (Doc. #33)

       5. Defendants replied to Plaintiff’s opposition to its Motion to Dismiss on May 11, 2020 (Doc.

       #44)

       6. Thereafter, Plaintiff requested an extension of time until June 19, 2020 to respond to the

       Defendants’ discovery requests (Doc. #48). This motion was granted on May 18, 2020 (Doc.

       #50).

       7. On July 2, 2020, Defendants requested an extension of time until October 26, 2020 to

                                                                                                           1
     Case 3:19-cv-01810-VAB Document 74 Filed 10/20/20 Page 2 of 4

respond to Plaintiff’s discovery requests (Doc. # 49). This motion was granted on August 15,

2020 (Doc. #64).

8. On September 15, 2020 a Video Conferenced Hearing on the Motion to Dismiss was held.

9. On September 25, 2020 the Court denied Defendants’ Motion to Dismiss (Doc. #71).

10. Defendants filed their Answer to the Complaint on October 7, 2020 (Doc. #73).

11. Counsel are currently working on scheduling depositions of fact witnesses remotely. Given the

number of Defendants, scheduling to permit them to attend the depositions has been challenging.

12. Defendants had noticed Plaintiff’s deposition for August but postponed that because they did

not have the responses to all the interrogatories and production requests. It has now been

scheduled for January 6, 2021.

13. The parties are also involved in ongoing attempts to communicate regarding outstanding

discovery responses, objections and related disputes without Court intervention. The individual

Defendants’ responses to Plaintiff’s interrogatories and production requests are due on October

26, 2020.

14. The parties have experienced delays due to the COVID-19 pandemic, including the ability

to access relevant documents and schedule depositions due to staff schedules and limitations

on remote capabilities.

15. There is no prejudice to either party in this request.

16. Pursuant to Local Rule 7(b), undersigned counsel has contacted plaintiff’s counsel, James S.

Brewer, Esq., and he has no objection and joins in this motion.

17. This is the parties’ first request to modify the Scheduling Order.




                                                                                                   2
            Case 3:19-cv-01810-VAB Document 74 Filed 10/20/20 Page 3 of 4

        WHEREFORE, the parties respectfully request a modification of the Scheduling Order, setting

the deadline for discovery and fact witness depositions to February 27, 2021. No other deadline

extensions are requested at this time.

                                              THE PLAINTIFF

                                              RAM D. GOPAL

                                              BY _____/s/_______
                                              James S. Brewer, Esq.
                                              67 Russ Street
                                              Hartford, CT 06106
                                              Tel: (860) 217-0652
                                              Email: jbreweratty@gmail.com




                                              DEFENDANTS,
                                              UNIVERSITY OF CONNECTICUT, SUSAN HERBST
                                              (OFFICIAL AND INDIVIDUAL CAPACITY), CRAIG
                                              KENNEDY (OFFICIAL AND INDIVIDUAL
                                              CAPACITY), JOHN ELLIOT (OFFICIAL AND
                                              INDIVIDUAL CAPACITIES), BRUCE GELSTON
                                              (OFFICIAL AND INDIVIDUAL CAPACITIES), AND
                                              STEPHANIE REITZ (OFFICIAL AND INDIVIDUAL
                                              CAPACITIES)

                                              WILLIAM TONG
                                              ATTORNEY GENERAL

                                              By:_/s/ Nancy A. Brouillet____________
                                              Nancy A. Brouillet
                                              Assistant Attorney General
                                              165 Capitol Avenue, Suite 5000
                                              Hartford, CT 06106
                                              Tel: (860) 808-5340
                                              Fax: (860) 808-5383
                                              E-mail: Nancy.Brouillet@ct.gov
                                              Federal Bar # ct03138




                                                                                                      3
             Case 3:19-cv-01810-VAB Document 74 Filed 10/20/20 Page 4 of 4

                                            CERTIFICATION


                I hereby certify that on October 20, 2020 a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                         _/s/ Nancy A. Brouillet____________
                                                         Nancy A. Brouillet
                                                         Assistant Attorney General




                                                                                                                4
